      Case 1:12-cr-00111-PB Document 72 Filed 10/26/20 Page 1 of 10



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE


United States of America
                                             Case No. 12-cr-111-PB-1
    v.                                       Opinion No. 2020 DNH 186

Delano Nelson

                         MEMORANDUM AND ORDER


     Defendant Delano Nelson moves for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A) (“Section 3582(c)(1)(A)”),

as amended by Section 603(b)(1) of the First Step Act of 2018

(“First Step Act”), Pub. L. No. 115-391, § 603(b)(1), 132 Stat.

5194, 5239.     For the following reasons, I deny Nelson’s motion.

                        I.   STANDARD OF REVIEW

     Following its amendment by the First Step Act, the

compassionate release statute, codified as Section

3582(c)(1)(A), provides that

     the court, upon motion of the Director of the Bureau of
     Prisons [(“BOP”)], or upon motion of the defendant after
     the defendant has fully exhausted all administrative
     rights to appeal a failure of the [BOP] to bring a motion
     on the defendant’s behalf or the lapse of [thirty] days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce
     the term of imprisonment . . . after considering the
     factors set forth in . . . [18 U.S.C. §] 3553(a)
     [(“Section 3553(a)”)] to the extent that they are
     applicable . . . .

§ 3582(c)(1)(A).     The court may reduce a defendant’s prison

sentence if it finds that “extraordinary and compelling reasons


                                   1
      Case 1:12-cr-00111-PB Document 72 Filed 10/26/20 Page 2 of 10



warrant such a reduction,” id. § 3582(c)(1)(A)(i), and that

“such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission,” id.

§ 3582(c)(1)(A).

     The Sentencing Commission’s policy statement (“the policy

statement”), which was promulgated prior to the passage of the

First Step Act, provides as follows:

     Upon motion of the Director of the [BOP] under [Section
     3582(c)(1)(A)], the court may reduce a term of
     imprisonment (and may impose a term of supervised
     release with or without conditions that does not exceed
     the   unserved  portion   of  the   original  term   of
     imprisonment) if, after considering the factors set
     forth in [Section 3553(a)], to the extent that they are
     applicable, the court determines that —

     (1)    (A) Extraordinary and compelling reasons warrant
            the reduction; . . .

     (2) The defendant is not a danger to the safety of any
     other person or to the community, as provided in 18
     U.S.C. § 3142(g); and

     (3) The reduction      is   consistent    with   this   policy
     statement.

U.S. Sentencing Guidelines Manual (“USSG”) § 1B1.13 (U.S.

Sentencing Comm’n 2018).    The commentary to the policy statement

further explains what is meant by “extraordinary and compelling

reasons.”   It states, in relevant part, that “[p]rovided the

defendant meets the requirements of subdivision (2),

extraordinary and compelling reasons exist,” USSG § 1B1.13 cmt.




                                   2
       Case 1:12-cr-00111-PB Document 72 Filed 10/26/20 Page 3 of 10




n.1, when “[t]he defendant is . . . suffering from a serious

physical or medical condition,” id. § 1B1.13 cmt. n.1(A)(ii)(I).

      District courts are divided on whether the policy statement

remains binding following the enactment of the First Step Act.

Cf. United States v. Fox, No. 2:14-cr-03-DBH, 2019 WL 3046086,

at *2 (D. Me. July 11, 2019) (collecting cases).          I am not aware

of any court that has chosen to disregard the policy statement

entirely.   I conclude, instead, that it “provides helpful

guidance on the factors that support compassionate release,

although it is not ultimately conclusive given the statutory

change.”    Id. at *3.

                            II.   BACKGROUND

      In 2013, Nelson pleaded guilty to two counts of

interference with commerce by threats or violence, in violation

of 18 U.S.C. § 1951(a).     See J. in a Crim. Case, Doc. No. 50 at

1.   According to the indictment, Nelson and several other

individuals, including co-conspirator Walter Williams, forcibly

robbed two jewelry stores in October and November of 2011.             See

Presentence Report, Doc. No. 40 at 4-5.        Williams, one of the

co-conspirators, brandished a gun during both robberies and

injured a store clerk during the first robbery by striking him

in the head with the butt of the gun.        See id.   Nelson did not

brandish a gun or injure anyone, but he used a hammer to smash a

display case during the second robbery.        See id.


                                    3
      Case 1:12-cr-00111-PB Document 72 Filed 10/26/20 Page 4 of 10



     Nelson’s previous criminal activity was serious and

extensive.    It included convictions for two previous robberies,

in 1980 and 1992.    The 1992 robbery was also of a jewelry store,

for which he served a 220-month prison sentence.         See Doc. No.

40 at 9-11.    Within months of his release from prison for the

1992 robbery, Nelson committed the present offense.         See Gov’t’s

Objection to Def.’s Mot. for Release, Doc. No. 71 at 10.           Due to

Nelson’s extensive criminal history and the failure of his

previous prison sentence to deter his criminal behavior, I

sentenced Nelson to a term of imprisonment of 168 months on each

count, to be served concurrently, with three years of supervised

release to follow.   See Doc. No. 50 at 2-3.       He has served

approximately 97 months of his sentence.       See Mot. for

Compassionate Release, Doc. No. 69 at 3.

     Nelson is currently incarcerated at Federal Correctional

Institution (“FCI”) Phoenix, a BOP facility located in Phoenix,

Arizona.   See Doc. No. 69 at 3.     The BOP has developed and

implemented a multi-point plan to address the COVID-19 pandemic.

See Doc. No. 71 at 2-5.     Under the plan, the BOP has implemented

quarantine and isolation protocols, restricted inmate transfers,

reduced overcrowding, limited group gatherings, employed

screening procedures, and suspended visitation and tours, among

other measures.   See id.    When I held a hearing on Nelson’s

motion on October 7, 2020, there was, at most, one active case


                                   4
        Case 1:12-cr-00111-PB Document 72 Filed 10/26/20 Page 5 of 10



of COVID-19 at FCI Phoenix.       According to the BOP’s website, as

of October 26, there were four active cases of COVID-19 in the

inmate population and zero active cases among staff at this

facility.1

       Nelson is fifty-seven years old and suffers from diabetes

mellitus Type 2, hypertension, and a history of seizures.               See

Ex. C to Def.’s Mot. for Compassionate Release, Doc. No. 69-3 at

1-2.   Citing his age and medical conditions, Nelson submitted a

request for compassionate release to the BOP, which was denied

on June 24, 2020.     See Ex. E to Mot. for Compassionate Release,

Doc. No. 69-5; Ex. F to Doc. 69-6.        Nelson did not file an

administrative appeal.      He then filed this motion for

compassionate release on August 31, 2020, requesting a reduction

in his sentence to allow for his immediate release.           See Doc.

No. 69 at 5.

                             III. DISCUSSION

       Nelson argues that I should order his release because his

medical ailments, including diabetes mellitus Type 2,

hypertension, and history of seizures, places him at a high risk

of severe illness for COVID-19, and a reduction of his sentence

would not undermine Section 3553(a)’s sentencing factors.               See

Doc. No. 69 at 5-6.     The government opposes Nelson’s motion.


1 COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/index.jsp
(last visited Oct. 26, 2020).


                                     5
      Case 1:12-cr-00111-PB Document 72 Filed 10/26/20 Page 6 of 10



See Doc. No. 71.   Although Nelson did not appeal BOP’s denial of

his request for a reduction in sentence, the government agreed

at the motion hearing that Nelson had exhausted his

administrative remedies.    Accordingly, his motion is properly

before me under Section 3582(c)(1)(A).

     Nelson has met his burden of demonstrating that

“extraordinary and compelling reasons” exist that would render

him eligible for compassionate release, as conceded by the

government.   See § 3582(c)(1)(A); Doc. No. 71, at 8-9.

According to the Centers for Disease Control and Prevention

(“CDC”), diabetes mellitus Type 2 places individuals at an

increased risk for severe illness if they contract COVID-19.2

Further, the CDC also warns that hypertension might place

individuals at an increased risk for severe illness if they

contract COVID-19.3   At fifty-seven years old, Nelson is not in

the highest risk category due to his age, but his age does

create additional risk for severe illness.4       On similar facts,

other district courts have found that diabetes, in combination

with other risk factors, including hypertension and older age,




2   People with Certain Medical Conditions, CDC,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited
Oct. 26, 2020).
3 Id.
4 Older Adults, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/older-adults.html(last visited Oct. 26, 2020).


                                   6
      Case 1:12-cr-00111-PB Document 72 Filed 10/26/20 Page 7 of 10



justifies a finding of an “extraordinary and compelling reason.”

See United States v. Zukerman, 451 F. Supp. 3d 329, 335

(S.D.N.Y. 2020) (defendant’s older age in combination with his

diabetes, hypertension, and obesity, satisfy the extraordinary

and compelling reason requirement); United States v. Colvin, 451

F. Supp. 3d 237, 241 (D. Conn. 2020) (defendant’s diabetes

places her at “higher risk for severe illness” and demonstrates

an extraordinary and compelling reason justifying immediate

release); United States v. Rodriguez, 451 F. Supp. 3d 392, 401-

402 (E.D. Pa. 2020) (defendant’s underlying medical conditions,

including Type 2 diabetes mellitus and essential hypertension,

demonstrate an extraordinary and compelling circumstance).            See

generally, United States v. Amarrah, 458 F. Supp. 3d 611, 617

(E.D. Mich. 2020) (quoting United States v. Perez, 451 F. Supp.

3d 288, 294 (S.D.N.Y. 2020) (“[M]any courts have found that, for

high risk individuals, communal prison confinement conditions

satisfy the definition of ‘extraordinary and compelling reason

for release’ because they make it impossible for vulnerable

individuals to ‘protect [them]selves from the spread of a

dangerous and highly contagious virus.’”).

     I therefore accept, as the government concedes, that

Nelson’s medical conditions increase his relative risk of COVID-

19-related complications.




                                   7
      Case 1:12-cr-00111-PB Document 72 Filed 10/26/20 Page 8 of 10



     Fortunately, the current risk of contracting the virus at

the institution where Nelson is incarcerated is low.         The BOP

has a mitigation plan in place that appears largely successful

in controlling the spread of the virus at FCI Phoenix, given

that there are currently only four confirmed cases of active

COVID-19 at the facility.5

     I must also consider the sentencing factors under

Section 3553(a).   See § 3582(c)(1)(A).      The factors include the

nature and circumstances of the offense; the history and

characteristics of the defendant; the need for the sentence to

reflect the seriousness of the offense, promote respect for the

law, provide just punishment, afford adequate deterrence, and

protect the public from future crimes by the defendant; and the

need to avoid unwarranted sentencing disparities.         See §

3553(a).   These factors do not support Nelson’s early release.

     There is no doubt that Nelson committed serious crimes.           He

was involved in two separate robberies, both of which involved

the theft of more than $200,000.       Although he did not have or




5 I acknowledge that confirmed cases are different from the
number of actual cases. See Amarrah, 458 F. Supp. 3d at 618
(“Zero confirmed COVID-19 cases is not the same thing as zero
COVID-19 cases. The Bureau of Prisons recently discovered this
when it found that 70 percent of the inmates it tested were
positive for the disease.”). However, Nelson does not challenge
this statistic and has presented no evidence that this number
substantially under-reports the actual number of cases in the
facility.


                                   8
         Case 1:12-cr-00111-PB Document 72 Filed 10/26/20 Page 9 of 10



brandish a gun, his co-conspirator did and used it to injure a

store clerk.     Nelson also used a hammer to smash a glass jewelry

case.    These crimes occurred mere months after Nelson was

released following a 220-month sentence for a robbery of yet

another jewelry store in 1992.        The sentence I originally

imposed reflected the serious nature of Nelson’s offenses and

the failure of his previous sentence to deter him from similar

criminal conduct.      Reducing that sentence would not be

consistent with the goals of sentencing, including promoting

respect for the law, providing just punishment, deterring

further criminal conduct, and protecting the public.

Accordingly, I conclude that the interests of justice would not

be served if his sentence were reduced.

        I recognize that Nelson has made significant efforts to

rehabilitate himself during his incarceration and, for the past

year and a half, has avoided citations for misconduct.             There

are certainly signs that Nelson has invested in his own

rehabilitation and education.        Prior to his sentencing, he

received certificates of completion in nine different programs,

was a lecturer for the jail’s youthful offender program, and

participated in drug counseling.          See Doc. No. 69 at 2.     Nelson

has also completed eleven additional courses while incarcerated,

disclaimed membership in a gang, and has participated in the

BOP’s drug awareness programs.        See id. at 2-3.      His conduct in


                                      9
       Case 1:12-cr-00111-PB Document 72 Filed 10/26/20 Page 10 of 10



prison has been commendable, and Nelson remains free to file a

renewed motion in the event of a change of circumstances, either

in the risk to his health or at a time closer to the end of his

sentence.   At present, however, his efforts do not alter the

fact that his sentence remains no greater than necessary to

achieve the purposes of the sentencing statute.          Consideration

of Section 3553(a)’s factors, therefore, weighs against granting

any reduction in Nelson’s sentence.

                             IV.   CONCLUSION

      For the foregoing reasons, Nelson’s motion for

compassionate release (Doc. No. 69) is denied.

      SO ORDERED.


                                         /s/ Paul J. Barbadoro
                                         Paul J. Barbadoro
                                         United States District Judge

October 26, 2020

cc:   Bruce E. Kenna, Esq.
      Charles L. Rombeau, Esq.
      U.S. Marshal
      U.S. Probation




                                    10
